DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending wherein claims 1-9 are currently under examination and claims 10-14 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected optical or imaging apparatus. Applicant’s election was made in the Response filed on November 9, 2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 108048719 A).
In regard to claims 1 and 3, Yang (CN ‘719) discloses magnesium base alloys having compositions relative to that of the instant invention as set forth below (abstract). 


Element
Instant Claim
(mass percent)
Yang (CN ‘719)
(weight percent)
Overlap
Al
Present
0.1 – 0.2 
0.1 – 0.2 
Ge
Present
0.4 – 0.8 
0.4 – 0.8 
Li
Present
3.0 – 4.0 
3.0 – 4.0 
Mg + Li
Balance
Balance
Balance


Yang (CN ‘719) disclose 1.0 to 1.6 weight percent bismuth, 0.4 to 0.8 weight percent copper, 0.2 to 0.3 weight percent scandium, 0.4 to 0.5 weight percent silicon, 0.1 to 0.2 weight percent aluminum, and 0.2 to 0.3 weight percent gadolinium. Thus, the content of lithium plus magnesium would be 96.1 and 97.3 weight percent, which would anticipate claim 1. 
	In regard to claim 2, Yang (CN ‘719) discloses wherein the germanium content would be 0.4 to 0.8 weight percent, which would be within the range of claim 2. 
	In regard to claim 3, the content of Li relative to the sum of Mg and Li  ranges from 3.0/97.3 *100 to 4.0/96.1*100 = 3.08% to 4.16% which is with in the range of 0.5 to 15 mass percent (abstract). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 108048719 A) as applied to claim 1, and further in view of Wang et al. (Effects of calcium on the microstructures and tensile properties of Mg-5Li-3Al alloys). 

Wang et al. discloses the addition of calcium in an amount of 0.5 weight percent to substantially similar magnesium-lithium alloys in order to refine the grains and improve the mechanical properties (abstract and Results and discussion). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add 0.5 weight percent calcium, as disclosed by Wang et al., to the magnesium-lithium alloys, as disclosed by Yang (CN ‘719), in order to refine the grains and improve the mechanical properties, as disclosed by Wang et al. (abstract and Results and discussion). 

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 6, neither Yang (CN ‘719) nor Wang et al.  specify a magnesium-lithium alloy wherein the sum of the content of magnesium and lithium is 90% by mass or more, the alloy comprises at least one selected from the group of silicon, phosphorus, zinc and arsenic and the alloy comprises germanium and beryllium with a beryllium content of 0.04 to less than 3 mass percent. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1244. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759